Citation Nr: 0802648	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO confirmed and continued 
a disability evaluation 50 percent assigned to the service-
connected PTSD.  The veteran timely appealed the October 2005 
rating action to the Board. 

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge at the Milwaukee, Wisconsin 
RO.  A copy of the hearing transcript has been associated 
with the claims file.  

In a December 2007 written argument, the appellant's 
representative waived initial RO consideration of evidence 
(i.e., handwritten letter, prepared by the appellant's 
boyfriend to the veteran) received by the Board in late 
September 2007.  Thus, a remand to the RO for initial 
consideration of said evidence is unnecessary.  
See, 38 C.F.R. § 20.1304 (2007). 


FINDING OF FACT

The veteran's PTSD has been productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The scheduler criteria for an increased rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 (Diagnostic 
Code 9411) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regards to the increased evaluation claim on appeal, VA 
provided the veteran with notice on the Pelegrini II VCAA 
elements in letters, dated in June and December 2005.  The 
letters did not explicitly tell the veteran to submit all 
relevant evidence in her possession.  The letters did, 
however, tell her to let VA know of any evidence she thought 
would support her claim, that it was her responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told her where to send 
what "we need."  

By a March 2006 letter, VA provided the appellant information 
regarding effective dates and percentage ratings pursuant to 
Dingess, supra.  

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The December 2005 letter was provided after the 
initial denial, but the timing deficiency was cured when the 
above-referenced claim was readjudicated via a March 2006 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Duty to Assist

Regarding VA's duty to assist the appellant with her 
increased rating claim, post-service VA examination reports, 
dating from 2005 to 2007, along with statements and testimony 
of the veteran, have been associated with the claims file.  
As the veteran testified in September 2007, that she had not 
sought any VA treatment since February 2007, a remand to the 
RO for additional VA treatment records is not required.  
(Transcript (T.) at page (pg.) 16).  In addition, in February 
2007, VA recently examined the veteran to determine the 
current severity of her PTSD.  A copy of the February 2007 VA 
examination report is contained in the claims file.

III.  Laws and Regulations

Increased rating-general criteria

The present appeal involves the veteran's claim that the 
severity of her service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007). 

Psychiatric rating criteria

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007). 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

III.  Analysis

The veteran has maintained that her PTSD is more severely 
disabling than that reflected by the currently assigned 50 
percent evaluating due to symptoms such as, increased 
flashbacks of her in-service sexual assault, avoidance 
behavior (i.e., avoiding African-American males and crowds), 
interpersonal isolation (shops at night to avoid people), 
chronic sleep disturbance, irritability, and suicidal 
ideation (thoughts of overdosing on VA-prescribed medications 
and driving her motor vehicle off a highway at an excessive 
speed) (see, notice of disagreement, received by the RO in 
October 2005).  

Upon reviewing the rating criteria in relation to the 
evidence of record, the Board finds that the veteran's 
disability picture is best characterized by the currently 
assigned 50 percent disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for an increased evaluation.  

In reaching the foregoing determination, the Board finds that 
the evidence of record shows that the service-connected PTSD 
has been productive of no more than occupational and social 
impairment with reduced reliability and productivity.  While 
the evidence of record clearly indicates that the veteran has 
sleep impairment, increased depression and irritability that 
have resulted in some industrial and social impairment, it 
also reflects that she managed to work as an intern at a 
hospital prior to obtaining her bachelor's degree in 
business.  Currently, she has maintained employment of up to 
thirty hours a week at a collections agency, albeit with 
special conditions (i.e., works alone and with reduced 
hours).  (Transcript (T.) at pages (pgs. 4-5, 14, 18-20).  
Regarding social impairment, the veteran reported enjoying 
caring and providing for her newborn son, the child of her 
longstanding boyfriend of four years.  She stated that she 
has a small group of friends whom she sees on a monthly basis 
(T. at pg. 10).  

The evidence does not indicate that the veteran was generally 
functioning at any level other than a satisfactory one.  VA 
examination and outpatient reports, dated from 2005 to 2007, 
do not contain any evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, or difficulty in understanding complex 
commands.  In fact, the veteran appeared neat and clean for 
her examinations, and her speech was always relevant and 
coherent (see, September 2005 and February 2007 VA 
examination reports).  While the veteran's chronic sleep 
impairment was well documented, it, along with the 
appellant's other psychosocial and environmental factors, 
were attributed to her active lifestyle (i.e., attending 
college and caring for her newborn son (see, February 2007 VA 
examination report). 
As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling or more, the Board finds 
that it does not.  Although at one point the veteran reported 
having had weekly suicidal ideation (see, notice of 
disagreement, received by the RO in October 2005 ), she 
consistently indicated that she had no intention of carrying 
out said plans because of her son (see, February 2007 VA 
outpatient and examination report).  Although the veteran has 
complained of being easily irritated and annoyed by co-
workers, she stated that she has ability to control herself 
(see, February 2007 VA examination report).  

Overall, the Board concludes that while the evidence 
demonstrates that the veteran has some difficulties typical 
of the 70 percent rating (i.e., suicidal ideation, 
depression), on a whole, her symptoms are more akin to the 
type of problems contemplated by the 50 percent rating-
decreased efficiency due to problems with a depressed mood, 
anxiety, suspiciousness, panic attacks, and sleep impairment.  

In support of the Board's findings are Global Assessment of 
Functioning (GAF) Scores of 50, the lowest end of the range 
indicting a serous disability, to 65, the highest end of the 
range indicating only moderate disability (see, September 
2005 and February 2007 VA examination reports, containing GAF 
scores of 50 and 65, respectively).  Thus, the above-
referenced GAF scores are indications that the veteran's PTSD 
symptoms improved over time.  

While a September 2005 VA examiner indicated that the 
appellant's symptoms had appeared to have increased in 
severity since her previous examination, that same 
examination report reflects that she was employed, attended 
school and performed ordinary daily activities, i.e., 
household chores and shopping (see, September 2005 VA 
examination report).  Thus, even at her lowest point, it does 
not suggest that it worsened beyond what is contemplated by 
the current 50 percent rating. 

Overall, the Board notes that VA examination and treatment 
reports reflect that the veteran's PTSD symptoms are of such 
severity as to affect her everyday life and ability to 
function to a degree that more nearly approximates the 
criteria for the assignment of a 50 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In reaching the foregoing decision, the Board has considered 
the applicability of the benefit of the doubt doctrine and 
concludes that the severity of the veteran's PTSD is best 
approximated by the criteria for a 50 percent rating- 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The preponderance of the 
evidence is against the claim for an increased rating for 
PTSD.  38 U.S.C.A. § 5107.

IV.  Extrascheuldar Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Indeed, the veteran 
testified that she was employed thirty hours a week in 
"collections."  (T. at pg 5).  Therefore, there is no 
marked interference with current employment.  The service-
connected PTSD has not required any periods of 
hospitalization since the effective date of service 
connection.  The Board will not, therefore, refer the 
question of entitlement to an extraschedular evaluation for 
consideration by appropriate first line authorities.


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


